TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 2, 2014



                                       NO. 03-14-00062-CV


                                  Jordan Earl Smith, Appellant

                                                  v.

                                  Jeannie Lee Garcia, Appellee




       APPEAL FROM 395TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
     DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on September 18, 2013. Having

reviewed the record, it appears to the Court that Jordan Earl Smith has not prosecuted his appeal

and did not comply with a notice from the clerk of this court. The appeal is thus subject to

dismissal. Therefore, the Court dismisses the appeal for want of prosecution. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.